Citation Nr: 0922862	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the above claim.  

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

Most recently, following the Board's promulgation of a 
February 2006 decision denying the claim on appeal, the 
Veteran timely appealed, and pursuant to a Memorandum 
Decision in July 2008, the United States Court of Appeals for 
Veteran's Claims (Court) vacated the decision and remanded 
the matter for further adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Memorandum Decision of July 2008, the Court determined 
that the Board had not provided a sufficient basis for its 
decision to favor an October 2004 VA examiner's opinion that 
the Veteran's symptoms did not support a diagnosis of PTSD, 
noting that the record otherwise contained diagnoses of PTSD.  
The record also contains a subsequent December 2004 Vet 
Center opinion from a clinical psychologist that finds that 
the Veteran's reported symptoms are consistent with PTSD.  

The Board finds that the Veteran's claim warrants additional 
development.  The Veteran has identified certain stressors 
with sufficient specificity to warrant further development 
with respect to these stressors.  More specifically, a review 
of the claims file reveals the Veteran's contention that 
during 1967, while attached to the 21st Aviation Company, 
269th Combat Aviation Battalion, over the period of June to 
August 1967, and/or the 54th Aviation Company, over the 
period of August to December 1967, the Veteran's unit was 
subjected to enemy rocket attack at Vung Tau, Vietnam.  The 
Veteran also contends that during this period, he witnessed 
the crash of an aircraft he identified as the "Seminole," 
and a second aircraft he identified as one of the "Otters," 
which involved a number of casualties, including a friend of 
the Veteran named Tom.  There is no indication in the claims 
file that the U.S. Army and Joint Services Records Research 
Center (JSRRC) was ever contacted for the purpose of 
obtaining the unit records for the 21st Aviation Company, 
269th Combat Aviation Battalion, over the period of June to 
August 1967, and the 54th Aviation Company, over the period 
of August to December 1967.  Therefore, the Board finds that 
this claim must also be remanded so an effort can be made to 
obtain these records.  

In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.

An effort should also be made to obtain any additional VA 
treatment records for the Veteran showing treatment for PTSD, 
dated since October 2004, in addition to any recent treatment 
records from the Anchorage, Alaska Vet Center, dated since 
December 2004.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)




1.  Arrangements should be made to 
obtain any additional treatment records 
for the Veteran showing treatment for 
PTSD from the Anchorage, Alaska VA 
outpatient treatment clinic, dated 
since October 2004.

2.  Arrangements should be made to 
obtain any additional treatment records 
for the Veteran showing treatment for 
PTSD from the Anchorage, Alaska Vet 
Center, dated since December 2004.

3.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, and request 
that JSRRC obtain the unit history of 
both the 21st Aviation Company, 269th 
Combat Aviation Battalion, over the 
period of June to August 1967, and the 
54th Aviation Company, over the period 
of August to December 1967, to 
determine whether either unit was 
subjected to enemy rocket fire and/or 
casualties arising out of the crash of 
aircraft identified as "Seminole" or 
one of the "Otters," copiloted by a 
service member with the first name of 
Tom.  

4.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the Veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders- 
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
is to be accomplished.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
the Veteran's active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



